DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 20 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Chen et al. (US 2019/0393254 A1).


As to claim 10, Wang et al. discloses an imaging module (Figs.8 and 15-23: dual lens camera module) comprising:
a chip scale package (Figs.8 and 20-22: the combination of the photosensitive element 21 (21A) and the filter member 40 (40A) of the camera module on the left-hand side corresponds to the claimed chip scale package) including a first image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the left);
a first lens assembly (Figs.8 and 21-23: optical lens 10 (10A) on the left) configured to focus image light to the first image sensor ([0368]: “Light reflected by an object enters the inside of the camera module from the optical lens 10 to be received and photoelectrically converted by the photosensitive element 21 subsequently, for obtaining an image about the object”);
a second image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the right);
a second lens assembly configured to focus image light to the second image sensor (Figs.8 and 21-23: optical lens 10 (10A) on the right); and
a molding compound (Figs.8 and 19-22: molded body 232 (232A)) disposed around and on an outside of the first image sensor and disposed around and on an outside of the second image sensor (See Figs.8 and 19-22: the molded body 232 (232A) is disposed around the sides of the left photosensitive element 21 (21A) and the sides of the right photosensitive element 21 (21A)), and wherein the molding compound forms a contiguous layer between the first image sensor and the second image sensor (As shown in Fig. 19, the molded body 232 forms a contiguous layer between the two photosensitive elements 21 (21A)).
Wang et al. does not expressly disclose the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Chen et al. teaches the molding compound (Fig.11: package portion 50 corresponds to the molding compound in the claim.  [0042]: the package portion 50 is formed by molding process) shields ambient light from becoming incident onto the first image sensor and the second image sensor ([0028]: “The package portion 50 has complete opacity”, such that it prevents ambient light from entering the chip package from the side). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Chen et al. to have opaque molding compound such that it shield ambient light from becoming incident onto the first image sensor and the second image sensor, so as to prevent light from entering the chip package from the sides, thereby preventing ghosting effects and improving image quality.

As to claim 11, Wang et al. in view of Chen et al. discloses the imaging module of claim 10 further comprising:
a printed circuit board (PCB) (Wang et al.: Figs.8 and 15-23: circuit board 22 (22A)), wherein:
the first image sensor is electrically coupled to the PCB, and
the second image sensor is electrically coupled to the PCB (Wang et al.: Figs.8 and 15-23; [0445]: “Each of the wires 24A respectively has a chip-connecting end 241A and a circuit-connecting end 242A, wherein each of the wires 24A is extended in a curved manner between the chip-connecting end 241A and the circuit-connecting end 242A”).

As to claim 12, Wang et al. in view of Chen et al. discloses the imaging module of claim 11 further comprising: 
a connector (Wang et al.: Fig.15: wires 24A) configured to:
deliver first image signals of first images captured by the first image sensor, and
deliver second image signals of second images captured by the second image sensor ([0450]: “optical signal after converting into an electrical signal in the photosensitive element 21A can be further transmitted to the circuit board 22A through the wires 24A”).

As to claim 13, Wang et al. in view of Chen et al. discloses the imaging module of claim 10, wherein the molding compound is a plastic polymer molded around the first image sensor and the second image sensor (Wang et al.: [0621]: the molding material is an insulation material such as resin or plastic).

As to claim 14, Wang et al. in view of Chen et al. discloses the imaging module of claim 10, wherein the first image sensor is disposed adjacent to the second image sensor to share an almost same optical perspective as the second image sensor (Wang et al.: Figs.8 and 21-22: the two cameras are disposed adjacent to each other).

As to claim 15, Wang et al. in view of Chen et al. discloses the imaging module of claim 10, wherein the second image sensor is included in a second chip scale package (Wang et al.: Figs.8 and 20-22: the combination of the photosensitive element 21 (21A) and the filter member 40 (40A) of the camera module on the right-hand side corresponds to the claimed second chip scale package).

As to claim 16, Wang et al. in view of Chen et al. discloses the imaging module of claim 10, wherein the molding compound supports the first lens assembly (Wang et al.: Fig.21; [0451]: “the optical lenses 10A are mounted on the drivers 30A respectively while the drivers 30A are mounted on a top surface of the molded base 23A”).

As to claim 17, Wang et al. in view of Chen et al. discloses the imaging module of claim 16, wherein the molding compound adheres the first lens assembly to the chip scale package (Wang et al.: [0451]: “the optical lenses 10A are mounted on the drivers 30A respectively while the drivers 30A are mounted on a top surface of the molded base 23A”. It can be considered that the lens and the driver are connected to the photosensitive element through the molded base).

As to claim 19, Wang et al. in view of Chen et al. discloses the imaging module of claim 10, wherein the molding compound disposed around the chip scale package is substantially a same width as the first lens assembly (Wang et al.: Fig.8: the left half of the molded base 232 corresponds to the molding compound disposed around the chip scale package in the claim. As shown in Fig.24, the left half of the molded base 232 is about the same width as the driver 30 on the left-hand side).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Chen et al. (US 2019/0393254 A1) as applied to claim 16 above, and further in view of Huang et al. (US 2020/0084349 A1).

As to claim 18, Wang et al. in view of Chen et al. discloses the imaging module of claim 16, but fails to disclose an adhesive layer adhering the first lens assembly to the molding compound.
However, Huang et al. teaches an adhesive layer adheres the lens assembly to the molding compound (Fig.2; [0053]: lens glue 110).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al. and Chen et al. with the teaching of Huang et al. to adhere the lens assembly to the molding compound by an adhesive layer, so as to provide excellent cohesive strength and minimize the increase in weight of the camera module with minimal cost.

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Wu (US 2019/0305023 A1) and Chen et al. (US 2019/0393254 A1).

As to claim 20, Wang et al. discloses a camera module (Figs.8 and 15-23: dual lens camera module) comprising:
a printed circuit board (Figs.8 and 15-23: circuit board 22 (22A));
a first image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the left);
a lens assembly (Figs.8 and 21-23: optical lens 10 (10A) on the left) configured to focus image light to the first image sensor ([0368]: “Light reflected by an object enters the inside of the camera module from the optical lens 10 to be received and photoelectrically converted by the photosensitive element 21 subsequently, for obtaining an image about the object”); 
a second image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the right) disposed adjacent to the first image sensor on the printed circuit board (As shown in Figs.8 and 15-23, two image sensors are disposed adjacent to each other);
a molding compound (Figs.8 and 19-22: molded body 232 (232A)) disposed around and on an outside of the first image sensor and disposed around and on an outside of the second image sensor (See Figs.8 and 19-22: the molded body 232 (232A) is disposed around the sides of the left photosensitive element 21 (21A) and the sides of the right photosensitive element 21 (21A)), and wherein the molding compound forms a contiguous layer between the first image sensor and the second image sensor to shield the ambient light from both the first image sensor and the second image sensor (As shown in Fig. 19, the molded body 232 forms a contiguous layer between the two photosensitive elements 21 (21A)).
Wang et al. fails to disclose a solder ball grid array electrically coupling the first image sensor to the printed circuit board;
wherein the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Wu teaches a solder ball grid array electrically coupling the image sensor to the printed circuit board (Fig.4; [0042]: the plurality of bumps 82 corresponds to the claimed solder ball grid array. The plurality of bumps 82 may include solder balls used to couple a semiconductor package with a motherboard or other electrical device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Wu to use a solder ball grid array electrically coupling the image sensor to the printed circuit board, so as to provide high interconnection density, make assembly more efficient, and offer better electrical conductivity due to shorter path between the image sensor and the circuit board.
The combination of Wang et al. and Wu fails to disclose wherein the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Chen et al. teaches the molding compound (Fig.11: package portion 50 corresponds to the molding compound in the claim.  [0042]: the package portion 50 is formed by molding process) shields ambient light from becoming incident onto the first image sensor and the second image sensor ([0028]: “The package portion 50 has complete opacity”, such that it prevents ambient light from entering the chip package from the side). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al. and Wu with the teaching of Chen et al. to have opaque molding compound such that it shield ambient light from becoming incident onto the first image sensor and the second image sensor, so as to prevent light from entering the chip package from the sides, thereby preventing ghosting effects and improving image quality.

As to claim 21, Wang et al. in view of Wu and Chen et al. discloses the camera module of claim 20, further comprising:
one or more wire bonds (Wang et al.: Figs.8 and 15-23: circuit board 22 (22A)) disposed to electrically connect the second image sensor to the printed circuit board (Wang et al.: Figs.8 and 15-23; [0445]: “Each of the wires 24A respectively has a chip-connecting end 241A and a circuit-connecting end 242A, wherein each of the wires 24A is extended in a curved manner between the chip-connecting end 241A and the circuit-connecting end 242A”).

As to claim 22, Wang et al. in view of Wu and Chen et al. discloses the camera module of claim 21, wherein the molding compound encapsulates the one or more wire bonds (Wang et al.: as shown in Figs.8 and 19-22).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Wu (US 2019/0305023 A1) and Chen et al. (US 2019/0393254 A1) as applied to claim 22 above, and further in view of Guo et al. (US 2018/0046874 A1).

As to claim 23, Wang et al. in view of Wu and Chen et al. discloses the camera module of claim 22, but fails to disclose one of the first image sensor and the second image sensor is configured to capture visible light images and the other of the first image sensor and the second image sensor is configured to capture infrared images.
However, Guo et al. teaches one of the first image sensor and the second image sensor is configured to capture visible light images and the other of the first image sensor and the second image sensor is configured to capture infrared images (Fig.4A; [0081]: camera system 400 includes RGB camera 402 and IR camera 404).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al., Wu and Chen et al. to have one of the first image sensor and the second image sensor configured to capture visible light images and the other of the first image sensor and the second image sensor configured to capture infrared images, so as to resolve the objects’ details and edges, and overcome a potential low-texture-information problem ([0088]), thereby improving the image quality.

Claim(s) 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0165019 A1) in view of Guo et al. (US 2018/0046874 A1) and Chen et al. (US 2019/0393254 A1).

As to claim 24, Wang et al. discloses an imaging module (Figs.8 and 15-23: dual lens camera module), comprising:
a printed circuit board (Figs.8 and 15-23: circuit board 22 (22A));
a first image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the left) electrically coupled to the printed circuit board (Figs.8 and 15-23; [0445]: “Each of the wires 24A respectively has a chip-connecting end 241A and a circuit-connecting end 242A, wherein each of the wires 24A is extended in a curved manner between the chip-connecting end 241A and the circuit-connecting end 242A”), wherein the first image sensor is configured to capture visible light images ([0454]: “the filter member 40A can filter stray light reflected by the object from the optical lens 10A into the interior of the camera module, such as an infrared light”. As a result, the light received by the sensor includes visible light);
a first lens assembly (Figs.8 and 21-23: optical lens 10 (10A) on the left) configured to focus visible light to the first image sensor ([0454]: the stray light passing through the optical lens includes visible light);
a second image sensor (Figs.8 and 15-23: the photosensitive element 21 (21A) on the right) disposed adjacent to the first image sensor (Figs.8 and 21-22: the two cameras are disposed adjacent to each other) and electrically coupled to the printed circuit board (Figs.8 and 15-23; [0445]: “Each of the wires 24A respectively has a chip-connecting end 241A and a circuit-connecting end 242A, wherein each of the wires 24A is extended in a curved manner between the chip-connecting end 241A and the circuit-connecting end 242A”);
a second lens assembly (Figs.8 and 21-23: optical lens 10 (10A) on the right) configured to focus infrared light to the second image sensor ([0454]: the stray light passing through the optical lens includes infrared light); and
a molding compound (Figs.8 and 19-22: molded body 232 (232A)) disposed around and on an outside of the first image sensor and disposed around and on an outside of the second image sensor (See Figs.8 and 19-22: the molded body 232 (232A) is disposed around the sides of the left photosensitive element 21 (21A) and the sides of the right photosensitive element 21 (21A)), and wherein the molding compound forms a contiguous layer between the first image sensor and the second image sensor (As shown in Fig. 19, the molded body 232 forms a contiguous layer between the two photosensitive elements 21 (21A)).
Wang et al. fails to disclose the second image sensor is configured to capture infrared images; wherein the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Guo et al. teaches the second image sensor is configured to capture infrared images (Fig.4A; [0081]: camera system 400 includes RGB camera 402 and IR camera 404. The IR camera 404 corresponds to the claimed second image sensor)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. with the teaching of Guo et al. to have the second image sensor configured to capture infrared images, so as to resolve the objects’ details and edges, and overcome a potential low-texture-information problem ([0088]), thereby improving the image quality.
The combination of Wang et al. and Guo et al. fails to disclose the molding compound shields ambient light from becoming incident onto the first image sensor and the second image sensor.
However, Chen et al. teaches the molding compound (Fig.11: package portion 50 corresponds to the molding compound in the claim.  [0042]: the package portion 50 is formed by molding process) shields ambient light from becoming incident onto the first image sensor and the second image sensor ([0028]: “The package portion 50 has complete opacity”, such that it prevents ambient light from entering the chip package from the side). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al. and Guo et al. with the teaching of Chen et al. to have opaque molding compound such that it shield ambient light from becoming incident onto the first image sensor and the second image sensor, so as to prevent light from entering the chip package from the sides, thereby preventing ghosting effects and improving image quality.
 
As to claim 25, Wang et al. in view of Guo et al. and Chen et al. discloses the imaging module of claim 24, but fails to disclose the first image sensor is configured as a red-green-blue (RGB) camera.
However, Guo et al. further teaches the first image sensor is configured as a red-green-blue (RGB) camera (Fig.4A; [0081]: camera system 400 includes RGB camera 402 and IR camera 404. The RGB camera 402 corresponds to the claimed first image sensor).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang et al., Guo et al. and Chen et al. with the teaching of Guo et al. to have the first image sensor configured as a red-green-blue (RGB) camera, so as to resolve the objects’ details and edges, and overcome a potential low-texture-information problem ([0088]), thereby improving the image quality.

As to claim 26, Wang et al. in view of Guo et al. and Chen et al. discloses the imaging module of claim 24, wherein the second image sensor is configured as a simultaneous localization and mapping (SLAM) camera (Guo et al.: [0104]: “the processor can generate a 3D model of a user's environment based on a depth map and the SLAM algorithm”).

As to claim 27, Wang et al. in view of Guo et al. and Chen et al. discloses the imaging module of claim 24, wherein the second image sensor is configured as a depth camera that generates depth pixel information that corresponds to RGB pixel information provided by the first image sensor (Guo et al.: [0081]: “while a combination of IR camera 404 and IR illuminator 406 can be used to create a depth map of an object being imaged”).

As to claim 28, Wang et al. in view of Guo et al. and Chen et al. discloses the imaging module of claim 24, further comprising:
a first filter layer (Wang et al.: Figs.20-22: the filter member 40A on the left) disposed on an optical path of the first image sensor to transmit visible light and to block infrared light (Wang et al.: [0456]: the filter member 40A can be infrared cutoff filter); and
a second filter layer (Wang et al.: Figs.20-22: the filter member 40A on the right) disposed on an optical path of the second image sensor to transmit infrared light and to block visible light (in the above  combination of Wang et al. and Guo et al., the filter on the optical path of the second image sensor would transmit only infrared light and block visible light, in order to generate IR image data).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696    

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696